                                              Case 2:20-cv-00141-GMN-BNW Document 22 Filed 03/06/20 Page 1 of 2



                                          1   Nicole G. True, Bar No. 12879
                                              NTrue@lrrc.com
                                          2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              201 East Washington Street, Suite 1200
                                          3   Phoenix, AZ 85004
                                              Tel: 602.262.5311
                                          4   Fax: 602.262.5747

                                          5   Attorneys for Defendant
                                              Brighthouse Life Insurance Company
                                          6

                                          7                                   UNITED STATES DISTRICT COURT
                                                                                   DISTRICT OF NEVADA
                                          8
                                              BRIAN DORNELLAS as Trustee of the               Case Number: 2:20-cv-00141-GMN-BNW
                                          9   SHELLY COLLINS REVOCABLE LIVING
                                              TRUST,                                          JOINT MOTION FOR CONTINUANCE
                                         10                                                   OF MARCH 11, 2020 SCHEDULING
201 East Washington Street, Suite 1200




                                         11                      Plaintiff,                   CONFERENCE

                                         12   v.

                                         13   MASSACHUSETTS MUTUAL LIFE
Phoenix, AZ 85004




                                              INSURANCE COMPANY; BRIGHTHOUSE
                                         14   LIFE INSURANCE COMPANY; DOES 1-10;
                                              and ROE CORPORATIONS 1-10,
                                         15
                                                                 Defendants.
                                         16

                                         17   BRIGHTHOUSE LIFE INSURANCE
                                              COMPANY
                                         18
                                                                 Third Party Plaintiff,
                                         19
                                              v.
                                         20
                                              BRIAN DORNELLAS as Trustee of the
                                         21   SHELLY COLLINS REVOCABLE LIVING
                                              TRUST; GEORGE SCHMIDT, as Trustee of
                                         22   the SHELLY COLLINS TESTAMENTARY
                                              TRUST; THE ESTATE OF SHELLY
                                         23   COLLINS, and DOES 1-10,

                                         24   Counter-Defendants.
                                         25

                                         26            Defendants Brighthouse Life Insurance Company (“Brighthouse”) and Massachusetts

                                         27   Mutual Life Insurance Company request that the scheduling conference, now set for

                                         28
                                              110674204.1
                                              Case 2:20-cv-00141-GMN-BNW Document 22 Filed 03/06/20 Page 2 of 2



                                          1   March 11, 2020 at 1:00 p.m., be continued 1.

                                          2             Brighthouse’s counsel, Nicole G. True, will be unable to participate by telephone because
                                          3   she will be taking a deposition at the time of the scheduling conference. Massachusetts Mutual
                                          4   Life Insurance Company’s counsel also has a conflict, because he must attend a long scheduled
                                          5   dispositive motion hearing in Nye County at 1:30 p.m. on that date. Plaintiff’s counsel confirmed
                                          6   on March 6, 2020, that he does not object to the continuance.
                                          7             DATED this 6th day of March, 2020.

                                          8       GARMAN TURNER GORDON LLP                   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          9
                                                  By: /s/ Eric R. Olsen                      By: /s/ Nicole G. True
                                         10           Eric R. Olsen, Bar No. 3127                Nicole G. True, Bar No. 12879
201 East Washington Street, Suite 1200




                                                      eolsen@gtg.legal                           NTrue@lrrc.com
                                         11           7251 Amigo Street, Suite 210               201 East Washington Street, Suite 1200
                                                      Las Vegas, Nevada 89119                    Phoenix, AZ 85004
                                         12           Tel: (725) 777-3000                        Tel.: 602.262.5311
                                                      Fax: (725) 777-3112                        Fax: 602.262.5747
                                         13       Attorneys for Defendant Massachusetts      Attorneys for Defendant Brighthouse Life
Phoenix, AZ 85004




                                                  Mutual Life Insurance Company              Insurance Company
                                         14

                                         15                                     CERTIFICATE OF SERVICE
                                         16          I hereby certify that on this 6th day of March, 2020, I electronically transmitted the
                                              attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                         17   Notice of Electronic Filing to the following CM/ECF registrants:
                                         18
                                                            •   David Liebrader
                                         19                     dliebrader@gmail.com
                                                            •   Eric R. Olsen
                                         20                     eolsen@gtg.legal,crowe@gtg.legal     IT IS SO ORDERED
                                         21       /s/ Kathleen A. Topczewski
                                                                                                     DATED: March 06, 2020
                                         22
                                                  IT IS ORDERED that the hearing set for
                                                                                  IT IS SO ORDERED:
                                         23       3/11/2020 at 1:00 p.m. is rescheduled to
                                                  4/1/2020 at 3:30 p.m. in courtroom 3B.
                                         24       Parties may appear telephonically by dialing
                                                                                  UNITED        _____________________________________
                                                                                           STATES DISTRICT/MAGISTRATE JUDGE
                                         25       (877) 810-9415 and entering access    code
                                                  2365998.                                      BRENDA  WEKSLER
                                                                                  DATED:        UNITED STATES MAGISTRATE JUDGE
                                         26

                                         27   1
                                               The Court reset the conference from March 12th to March 11th by its Minute Order of March 5,
                                              2020 [Dkt. 21].
                                         28
                                              110674204.1                                      -2-
